FORM 10-Q U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54478 DanDrit Biotech USA, Inc. (Exact name of registrant as specified in its charter) Delaware 45-2559340 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification Number) DanDrit Biotech A/S Fruebjergvej 3 Box 62 2100 Copenhagen, Denmark (Address of principal executive offices) +45 39179840 (Registrant’s telephone number, including area code) P.O. Box 189 Randolph, VT 05060 +1 (646) 460 4077 (Name, address, including zip code, and telephone number, including area code, of agent for service) Putnam Hills Corp.c/o Samir Masri CPA Firm P.C., 175 Great Neck Road, Suite 403, Great Neck, NY 11021, (516)466-6257 Former Fiscal Year March 31 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated file.See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox. APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo. APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 7,854,947 shares of common stock, par value $.0001 per share, outstanding as of May 14, 2014. DANDRIT BIOTECH USA, INC. (FORMERLY PUTNAM HILLS CORP.) - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (Unaudited): 1 Consolidated Balance Sheet as of March 31, 2014 (Unaudited) and December 31, 2013 2 Consolidated Statement of Operations and Changes in Accumulated Deficit (Unaudited) for the Three Months Ended March 31, 2014 and 2013 3 Consolidated Statement of Comprehensive Loss (Unaudited) for the Three Months Ended March 31, 2014 and 2013 4 Consolidated Statement of Changes in Stockholder's Deficiency for the Three Months Ended March 31, 2014 and 2013 (Unaudited) 5 Consolidated Statement of Cash Flows (Unaudited) for the Three Months Ended March 31, 2014 and 2013 6 Notes to Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 23 Item 6. Exhibits 23 Signatures 25 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and in accordance with the instructions for Form 10-Q.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, the financial statements contain all material adjustments, consisting only of normal recurring adjustments necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. The results for the period ended March 31, 2014 are not necessarily indicative of the results of operations for the full year. These financial statements and related footnotes should be read in conjunction with the financial statements and footnotes thereto included in the Company’s Form 8-K/A filed with the Securities and Exchange Commission on March 31, 2014. 1 DANDRIT BIOTECH USA, INC. (FORMERLY PUTNAM HILLS CORP.) CONSOLIDATED BALANCE SHEET (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS: Cash $ $ Cash held in escrow Other Receivables Prepaid Expenses Total Current Assets PROPERTY AND EQUIPMENT, Net accumulated Depreciation - OTHERASSETS Definite Life Intangible Assets Deferred Stock Offering Costs Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S DEFICIENCY CURRENT LIABILITIES: Notes Payable -Related Party, Current Portion $ $ Accounts Payable Accrued Expenses Total Current Liabilities LONG TERM LIABILITIES - - Notes Payable, Related Parties Less Current Portion - - Total Long Term Liabilities - - Total Liabilities STOCKHOLDER'S DEFICIENCY: Preferred stock, $.0001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock, par value 1.0 DKK, 200,000,000 shares authorized, 7,854,947 and 5,814,945 issued and outstanding at March 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated Deficit ) ) Non-controlled interest in subsidiary - - Other Comprehensive Income, net ) ) Total Stockholder’s (Deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ See accompanying notes to the unaudited financial statements. 2 DANDRIT BIOTECH USA, INC. (FORMERLY PUTNAM HILLS CORP.) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) For The Three Months Ended March 31, 2014 For The Three Months Ended March 31, 2013 Revenues $ - $ Cost of Goods Sold Gross Income(Loss) ) Operating Expenses General and Administrative Expenses Depreciation and Amortization Consulting Expenses Total Operating Expense (LOSS) FROM OPERATIONS ) ) Other Income (Expense) Interest (expense) ) ) Gain (loss) on Currency Transactions - ) Gain on Derivative Liability - Interest Income 51 - Total Other Income (Expense) ) ) (Loss) Before Income Taxes ) ) Income Tax Expense (Benefit) - - NET (LOSS) $ ) $ ) LESS NET LOSS ATTRIBUTABLE TO NON-CONTROLLED INTEREST IN SUBSIDIARY - - NET (LOSS) ATTRIBUTABLE TO NON CONTROLLED DANDRIT BIOTECH USA, INC. ) ) BASIC AND DILUTED LOSS PER SHARE $ ) ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING - BASIC AND DILUTED See accompanying notes to the unaudited financial statements. 3 DANDRIT BIOTECH USA, INC. (FORMERLY PUTNAM HILLS CORP.) STATEMENTS OF OTHER COMPREHENSIVE LOSS (Unaudited) For the Three Months Ended March 31 Net Loss ) ) Currency Translation, Net of Taxes ) ) Other Comprehensive Loss $ ) $ ) Comprehensive Loss Attributable To Non-controlling Interest in Subsidiaries - - Comprehensive Loss Attributable To DanDrit BioTech USA, Inc. $ ) $ ) See accompanying notes to the unaudited financial statements. 4 DANDRIT BIOTECH USA, INC. (FORMERLY PUTNAM HILLS CORP.) CONSOLIDATED STATEMENT OF STOCKHOLDER'S DEFICIENCY (Unaudited) Other Non- Additional Compre- Controlled Preferred Stock Common Stock Paid-in Accumulated hensive Interest in Shares Amount Shares Amount Capital Deficit Income Subsidiary BALANCE, December 31, 2012 - $
